Citation Nr: 1343367	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, anxiety, and dissociative identity disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2012 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Veteran has been diagnosed with numerous psychiatric disorders during the pendency of the appeal, including PTSD, bipolar disorder, depression, anxiety, and dissociative identity disorder.  Accordingly, the issue on appeal has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In August 2008, the Veteran filed a claim for service connection for a dental procedure.  Correspondence from his representative indicates that he was seeking service connection for dental treatment.  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  In a September 2008 letter, the RO advised the Veteran that his claim had been referred to the VAMC.  The record presently before the Board does not reflect that a claim for dental treatment has yet been adjudicated.  The issue of entitlement to service connection for a dental disorder, for purposes of VA outpatient dental treatment, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action, to include additional referral to the appropriate VAMC.  
FINDINGS OF FACT

1.  No psychiatric disorder was noted on the Veteran's July 1976 enlistment examination; rather, clinical evaluation of the psychiatric system was normal.  

2.  Evidence of record, including a July 2008 letter from the Veteran's private therapist and psychiatrist and a June 2012 letter from the Veteran's VA psychologist, demonstrates that the Veteran's psychiatric disorder, to include PTSD, bipolar disorder, depression, anxiety, and dissociative identity disorder, clearly and unmistakably pre-existed his military service; however, the evidence does not clearly and unmistakably show that the pre-existing disorder was not aggravated by his military service.  

3.  The medical opinions addressing whether or not the Veteran's current psychiatric disorders, to include PTSD, bipolar disorder, depression, anxiety, and dissociative identity disorder, were aggravated during service is at least evenly balanced, if not weighing more in favor of the claim.  Therefore, a nexus to service has been established.  

4.  To the extent that the medical evidence in support of the claim is based on the Veteran's reported military sexual trauma, there is evidence tending to corroborate this reported stressor, as a July 2009 letter from the Veteran's mother suggests a change in the Veteran's behavior following the reported in-service trauma and service treatment records document that the Veteran received psychiatric treatment for hyperactivity, failure to comprehend generalities, depression, anxiety, and dissatisfaction with his job after the reported occurrence of the in-service stressor.  


CONCLUSIONS OF LAW

1.  As regards a psychiatric disorder, the Veteran is presumed sound at entry into service and the presumption of soundness has not been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

2.  The criteria for the establishment of service connection for a psychiatric disorder, to include PTSD, bipolar disorder, depression, anxiety, and dissociative identity disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran asserts that he has a current psychiatric disorder which pre-existed service and was aggravated therein.  Here, a psychiatric disorder was not noted upon entry into service; accordingly, the presumption of soundness applies.  The evidence clearly and unmistakably establishes that the Veteran's psychiatric disorders pre-existed service; however, the evidence does not clearly and unmistakably establish that the Veteran's psychiatric disorders were not aggravated during service.  Therefore, the presumption of soundness on entrance is not rebutted, and the Veteran is deemed to have been sound at entrance.  Thus, the remaining question is whether there is a nexus between the Veteran's current psychiatric disorders and service.   

The Board finds the medical opinions addressing whether or not the Veteran's psychiatric disorders were aggravated during service to be at least evenly balanced, if not weighing more in favor of the claim.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection will be granted.  

The Board has considered that the Veteran has been diagnosed with several psychiatric disorders during the pendency of the appeal, including bipolar disorder, depression, anxiety, dissociative identity disorder, and attention deficit hyperactivity disorder (ADHD).  In his June 2012 opinion, the Veteran's VA psychologist stated that the Veteran suffered from "a myriad of significant mental illnesses, including dissociative identity disorder, PTSD, and bipolar disorder."  He opined that these disorders likely began in childhood and concluded that it was highly likely that they were significantly intensified by the in-service military sexual trauma.  Thus, this opinion specifically provides a nexus between the current dissociative identity disorder, PTSD, and bipolar disorder and service.  The July 2008 opinion from the Veteran's therapist and psychiatrist indicates that the Veteran suffered from panic, depression, and anxiety stemming from a childhood experience which was retraumatized during service.  It is unclear whether this reference to depression and anxiety referred to symptoms or diagnosed psychiatric disorders; however, the Board is resolving any doubt on this question in favor of the Veteran, and finds that the July 2008 opinion provides a nexus between the Veteran's diagnosed anxiety and depression (documented as Axis I diagnoses, for example, in an August 2008 VA treatment record).  

Regarding the diagnosed ADHD, the record does not include competent, probative evidence specifically addressing the relationship between this diagnosed disorder and service.  In any event, even if service connection for ADHD were to be established, no additional benefit would be due to the Veteran. The rating criteria provide the same rating criteria for all mental disorders other than eating disorders under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  Although not specifically listed in 38 C.F.R. § 4.130, ADHD is not an eating disorder; therefore, even if service connection for ADHD were to be established, it would also be evaluated pursuant to the General Rating Formula, and the Veteran would not receive additional benefits.  Accordingly, a separate discussion as to the Veteran's ADHD is unnecessary.  The Board notes, however, that the RO will determine in the first instance an appropriate disability rating to assign the now service-connected psychiatric disorder.  

For the reasons stated above, any reasonable doubt is being resolved in favor of the Veteran and service connection is granted.  




ORDER

Service connection for a psychiatric disorder, to include PTSD, bipolar disorder, depression, anxiety, and dissociative identity disorder, is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


